


PHANTOM EQUITY INVESTMENT AGREEMENT
This Phantom Equity Investment Agreement (this “Agreement”) is made as of June
1, 2012, by and among (a) Frontier Airlines, Inc., a Colorado corporation (the
“Company”), (b) Republic Airways Holdings Inc., a Delaware corporation
(“Republic”), and (c) FAPAInvest, LLC, a Colorado limited liability company
(“FAPAInvest”), acting as agent for and on behalf of those persons employed as
of June 24, 2011 (the “Agreement Date”) as pilots by the Company (such persons,
collectively, the “Participating Pilots”).
WHEREAS, as of the Agreement Date, the Participating Pilots were represented by
Frontier Airline Pilots Association (“FAPA”) as parties to that certain
Collective Bargaining Agreement with the Company dated as of March 2, 2007 (such
agreement, as amended through the Agreement Date, the “CBA”);
WHEREAS, Republic has undertaken a restructuring effort, as presented to the
Republic Board of Directors at its May 25, 2011 meeting;
WHEREAS, on the Agreement Date, FAPA and the Company entered into Letter of
Agreement 67 to the CBA (such Letter of Agreement 67 dated, and as executed on,
the Agreement Date and without regard to any subsequent amendments or
modifications, “LOA 67”), pursuant to which FAPA agreed, on behalf of the
Participating Pilots, to certain modifications to the CBA (as set forth in
Paragraph A of LOA 67) evidencing a deferral of certain payments and employee
benefits to which the Participating Pilots would otherwise be entitled under the
CBA, in consideration of, among other things, treating such deferrals as
investments by the Participating Pilots in the Company (the “Investments”),
which gave immediate value to the Company and Republic in executing Republic’s
restructuring effort as presented to the Republic Board of Directors at its May
25, 2011 meeting;
WHEREAS, on the Agreement Date, the Company, Republic and FAPAInvest entered
into that certain Commercial Agreement (the “Commercial Agreement”), which
specifies, among other things, the terms and conditions of the Participating
Pilots’ equity participation in the Company, in recognition of the immediate
value of the Investments to the Company and Republic as described above;
WHEREAS, Republic owns all of the issued and outstanding equity securities of
the Company through its ownership of 100% of Frontier Airlines Holdings, Inc.
(“Holdings”); and
WHEREAS, the Company, Republic and FAPAInvest have agreed that the Participating
Pilots’ equity participation in the Company in return for the Investments will
be accomplished by granting FAPAInvest, for the benefit of the Participating
Pilots, phantom equity representing the Participating Pilots’ right to receive
from the Company an amount of cash and/or registered shares of the Company’s
common stock, no par value (the “Shares”), equal to the value of the equity
participation contemplated under the Commercial Agreement, as more particularly
set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, mutual covenants and agreements set forth herein,
the parties hereto agree as follows

1


--------------------------------------------------------------------------------




(capitalized terms contained in this Agreement and not otherwise defined herein
shall have the respective meanings ascribed to them in the Commercial Agreement
or LOA 67, as applicable):
SECTION 1.PHANTOM EQUITY PARTICIPATION
1.1    Issuance and Vesting of Phantom Units. The parties agree and acknowledge
that the aggregate value of the Investments to be made by the Participating
Pilots as set forth in Paragraph A of LOA 67 is $39.3 million (the “Investment
Value”). Subject to the Company’s and Republic’s satisfaction of the conditions
set forth in Paragraph C of the Commercial Agreement (collectively, the
“Conditions”) and continued compliance with such Conditions throughout the term
of this Agreement, in consideration of the Investments made by the Participating
Pilots pursuant to Paragraph A of LOA 67, the Company hereby grants to
FAPAInvest, for the benefit of the Participating Pilots, units (“Units”) on the
terms and conditions set forth below:
(a)    The Units represent a right to receive from the Company cash and/or
registered Shares of the Company in the aggregate amount (such amount, the “Net
Value”) of up to the Investment Value multiplied by a fraction, the numerator of
which is the greater of (i) a price per Share of $0.18, resulting in a Net Value
of up to $7.074 million, or (ii) any price per Share that is greater than $0.18
that the Company offers to any other stakeholder in the restructuring of the
Company (“Stakeholder”), and the denominator of which is $1.00. For the
avoidance of doubt, such Stakeholders shall include, but not be limited to, any
other represented or non-represented unions or other employee groups, Embraer,
Airbus, GECAS and Pratt & Whitney. The Company shall promptly provide FAPAInvest
with notice of any offers to Stakeholders of Shares or other equity or related
consideration in the Company at a price greater than $0.18 per Share. The price
per Share as determined under Section 1.1(a)(i) or (ii) shall be the “Per Share
Price” hereunder.
(b)    The Units shall vest at such times as the Investments are actually made
by the Participating Pilots from and after the Agreement Date, as set forth in
Paragraph A of LOA 67 and the schedule attached thereto and attached hereto as
Schedule 1.1(b). So long as Investments are being made by the Participating
Pilots under LOA 67, then within 20 days of the end of each calendar quarter
during such period beginning with the quarter ended June 30, 2012, the Company
shall prepare and deliver to FAPAInvest a written summary (in a form reasonably
acceptable to FAPAInvest) of the Investments made by the Participating Pilots
during such calendar quarter, setting forth the Units and the corresponding
Investment Value and Net Value that vested during such calendar quarter as a
result of the Investments made during such quarter. The parties acknowledge that
the Investment Value and Net Value that have vested as of March 31, 2012 are
$8,000,000 and $1,440,000, respectively.
(c)    With respect to each Participating Pilot, in the event that such
Participating Pilot’s employment with the Company ends for any reason,
including, without limitation, because of such Participating Pilot’s
resignation, retirement, death, or termination of employment by the Company (any
such termination of employment, a “Termination Event”), then the vesting of the
Participating Pilot’s Pro Rata Share (as defined below) of the Units shall
immediately cease as of the effective date of such Termination Event, and the
Participating Pilot’s Pro Rata Share of the vested Units shall convert into a
corresponding Net Value on one or more Payment Dates as set forth in Section 1.3
below.

2

--------------------------------------------------------------------------------




1.2    Determination of Pro Rata Share and Allocation Schedule.
(a)    Each Participating Pilot’s pro rata share of the vested Units (“Pro Rata
Share”) that shall be paid to such Participating Pilot hereunder on a Payment
Date (as hereinafter defined) shall be calculated, as of such applicable Payment
Date, as (i) the aggregate Net Value that has vested as of such Payment Date
(not previously paid out hereunder) and that is to be paid out to the
Participating Pilots in accordance with Section 1.3 on such Payment Date,
multiplied by (ii) a percentage determined by dividing (A) the taxable
compensation of the Participating Pilot from the Company and its Affiliates for
the time period beginning on the date the Participating Pilots began to make
Investments hereunder and ending on such applicable Payment Date (if the
applicable Payment Date is the first Payment Date hereunder) or beginning on the
day after the last Payment Date hereunder and ending on such applicable Payment
Date (if the applicable Payment Date is a Payment Date other than the first
Payment Date hereunder) (such time period, the “Applicable Time Period”), as
such compensation is reported in Box 1 of Form W-2 by (B) the aggregate taxable
compensation of all Participating Pilots as such compensation is reported for
the Applicable Time Period. (For example: if the aggregate Net Value that has
vested for all Participating Pilots as of a Payment Date is $1,000,000, a
Participating Pilot’s compensation for the Applicable Time Period is $100,000
and the total Participating Pilots’ compensation for the Applicable Time Period
is $60,000,000, that Participating Pilot’s Pro Rata Share as of the applicable
Payment Date would be $1,667.) Compensation shall not include compensation
received by a Participating Pilot from the Company or its Affiliates for
services rendered as a Management Pilot.
(b)    No later than 10 days prior to each Payment Date, the Company shall
deliver to FAPAInvest accurate and complete information (collectively,
“Information”) setting forth (i) the effective date(s) of every Termination
Event that occurred after the date Participating Pilots first began making
Investments hereunder (or after the last Payment Date, as applicable) and prior
to such applicable Payment Date, and the name of each Participating Pilot whose
employment with the Company was terminated by such Termination Event; (ii) the
compensation earned by each Participating Pilot for the Applicable Time Period
as described in Section 1.2(a) above; and (iii) the Net Value attributable to
the Investments made by all of the Participating Pilots through the applicable
Payment Date and not previously paid out hereunder. Based on the Information
received, FAPAInvest shall then determine each Participating Pilot’s Pro Rata
Share due on such Payment Date and no later than two business days prior to such
Payment Date, FAPAInvest shall provide the Company with an allocation schedule
(the “Allocation Schedule”) for such Payment Date, which Allocation Schedule
shall identify (1) the Participating Pilots who shall receive a cash payment or
Shares, as applicable, on such Payment Date and (2) the Pro Rata Share of the
Net Value that each such Participating Pilot shall receive on such Payment Date.
The Allocation Schedule once provided by FAPAInvest to the Company shall be
considered final with respect to the applicable Payment Date, and the Company
shall be entitled to rely upon such Allocation Schedule in allocating the Net
Value among the Participating Pilots on such Payment Date absent manifest error.
For purposes of preparing the Information, determining a Participating Pilot’s
Investment and Pro Rata Share, and preparing the Allocation Schedule, any
Participating Pilot who has not had a Termination Event prior to the date on
which the Information is prepared by the Company shall be deemed to have
continued as an employee of the Company through the Payment Date.

3


--------------------------------------------------------------------------------




(c)     FAPAInvest in its sole discretion shall determine any amounts that are
to be set aside out of the funds that would have otherwise been distributed to
the Participating Pilots under this Agreement to cover costs of the
establishment, administration, oversight of, and the enforcement of FAPAInvest’s
and the Participating Pilots’ rights under, this Agreement and/or the Frontier
Airline Pilots Profit Sharing Plan set up for the benefit of the Participating
Pilots. Any payments received by the Participating Pilots under this Agreement
will be net of any such amount set aside with FAPAInvest pursuant to this
Section. In this regard, FAPAInvest may engage such professionals and service
providers as it deems appropriate to assist with the establishment,
administration, oversight and enforcement of this Agreement, and include the
fees for such persons as costs of establishment, administration, oversight and
enforcement of this Agreement for purposes of the set aside under this Section.
Any set aside amounts remaining after the last payment to the Participating
Pilots under this Agreement shall be allocated and paid to the same
Participating Pilots and in the same proportion as such last payment under this
Agreement.
1.3    Payments of Net Value
(a)    Payments of vested Net Value shall be made on January 1, 2015 or within
ninety (90) days thereafter (the “2015 Payment Date”) and/or January 1, 2017 or
within ninety (90) days thereafter (the “2017 Payment Date”), subject to
acceleration upon the occurrence of certain events that qualify as a change in
ownership or effective control, or ownership of a substantial portion of assets,
under Treas. Reg. section 1.409A-3(i)(5) of the Internal Revenue Code of 1986,
as amended (the “Code”). Any such events that so qualify are referred to as
“409A Events” and any events that do not so quality are referred to as “Non-409A
Events.” Illustrative events and calculations are attached to this Agreement as
Schedule 1.3. Notwithstanding anything herein to the contrary, the parties agree
that if there is a 409A PE Event (as defined in paragraph (b) of Schedule 1.3)
prior to December 31, 2014, the Participating Pilots will receive, in accordance
with the Allocation Schedule, on the date of the closing of the 409A PE Event,
in cash, the lesser of (i) the Net Value attributable to all Units that have
vested through such date or (ii) $1,768,000. The parties hereto acknowledge that
there may be other events and circumstances not covered by this Section 1.3 or
Schedule 1.3 that may occur. The parties agree to address such events in a
manner that to the extent practicable is consistent with this Section 1.3 and
Schedule 1.3 with the intent of this Agreement to provide Net Value to the
Participating Pilots in a manner that complies with Section 409A of the Code.
The 2015 Payment Date, the 2017 Payment Date and any other date on which a
payment is made to the Participating Pilots hereunder as a result of
acceleration of payment upon the occurrence of a 409A Event shall be referred to
hereinafter as a “Payment Date” and collectively as the “Payment Dates”.
(b)    As used herein, the term “Equity Event” means: (i) an investment in the
Company, directly or indirectly, by investors other than affiliates of Republic
(“Nonaffiliates”) that, when combined with (x) the equity participation of
FAPAInvest in the Company based on the then current Net Value of the Units and
(y) equity participation of other Stakeholders, results in beneficial ownership
by Nonaffiliates of greater than 51% of the outstanding equity in the Company
(“Private Equity Event”); (ii) sale to the public by the Company, Holdings or
another subsidiary of Republic of Shares registered with the Securities and
Exchange Commission (“SEC”) pursuant to Section 12 of the Securities Exchange
Act of 1934, as amended, that, when combined

4

--------------------------------------------------------------------------------




with (x) the equity participation of FAPAInvest in the Company based on the then
current Net Value of the Units and (y) equity participation of other
Stakeholders, results in beneficial ownership by Nonaffiliates of greater than
51% of the outstanding equity in the Company (“Public Offering”); or (iii) a
merger, sale or other change of control transaction that results in beneficial
ownership by Nonaffiliates of greater than 51% of the business or assets of the
Company (a “Change in Control Transaction”). Any of the foregoing Equity Events
in (i) or (ii) may be 409A Events or Non-409A Events; the Equity Event in (iii)
shall be deemed a 409A Event.
1.4    Cessation of Investments. In addition to the immediate cessation of the
making of Investments by the Participating Pilots as required by paragraph C.1.
of LOA 67, the vesting of Units shall immediately cease if the Company and/or
Republic fail to satisfy the Conditions at any time prior to a Payment Date
under Section 1.3.
1.5    Reduction in Value of Investment. To the extent any Investment is not
made by the Participating Pilots in accordance with Paragraph A of LOA 67
(excluding an individual Participating Pilot’s failure to make an Investment as
a result of a Termination Event, and excluding a failure to make an Investment
as a result of the Company’s or Republic’s failure to satisfy the Conditions or
other breach of this Agreement), the Investment Value shall be reduced by the
net present value discount rate of 15% with respect to such Investment which is
not made and the Net Value shall be reduced accordingly, in accordance with the
schedule attached to the Commercial Agreement and to this Agreement.
SECTION 2.    REPRESENTATIONS AND WARRANTIES OF REPUBLIC
Republic hereby represents and warrants to FAPAInvest for the benefit of
FAPAInvest and the Participating Pilots as follows except as set forth in
Schedule 2:
2.1    Authorization; Validity of Agreement. Republic has the requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations under this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery by Republic of this
Agreement and the consummation by Republic of the transactions contemplated by
this Agreement have been duly authorized by, and this Agreement and each of the
transactions contemplated by this Agreement have been validly approved by, the
requisite vote of Republic’s Board of Directors. No other corporate action or
proceeding on the part of Republic is necessary for the execution and delivery
by Republic of this Agreement, the performance by Republic of its obligations
under this Agreement or the consummation by Republic of the transactions
contemplated by this Agreement. This Agreement has been duly executed and
delivered by Republic and, assuming due authorization, execution and delivery of
this Agreement by FAPAInvest and the Company, is a valid and binding obligation
of Republic enforceable against Republic in accordance with its terms, subject,
as to enforcement, to (a) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereinafter in effect affecting creditors’
rights generally and (b) general principles of equity.
2.2    No Conflict. The execution and delivery by Republic of this Agreement
does not, and the performance by Republic of its obligations under this
Agreement or the consummation by Republic of any of the transactions
contemplated by this Agreement will not, (a) conflict with, or

5


--------------------------------------------------------------------------------




result in or constitute any violation or breach of or default under, or give
rise (either with or without due notice or the passage of time or both or the
happening or occurrence of any other event (including through the action or
inaction of any person)) to any right of termination, amendment, cancellation or
acceleration of any obligation to pay or repay with respect to, or result in the
loss of any benefit under, any provision of (i) the certificate of incorporation
or bylaws of Republic or (ii) any indenture, loan agreement, mortgage,
guarantee, other indebtedness, lease or other agreement, contract, instrument,
obligation, understanding or arrangement to which Republic is a party, or by
which Republic may be bound which is required to be filed as an exhibit pursuant
to Regulation S-K promulgated under the Securities Exchange Act of 1934, as
amended ; (b) conflict with, or result in or constitute any violation of, any
award, decision, judgment, decree, injunction, writ, order, subpoena, ruling,
verdict or arbitration award entered, issued, made or rendered by any federal,
state, local or foreign government or any other governmental entity, or any law,
applicable to Republic; (c) result in the creation or imposition of (or the
obligation to create or impose) any Liens on any of the properties or assets of
Republic; or (d) conflict with, or result in or constitute any violation of, or
result in the termination, suspension or revocation of, any authorization
applicable to Republic or to any of its properties or assets, or result in any
other impairment of the rights of the holder of any such authorization.
2.3    Consents and Approvals. No authorization of or from any governmental
entity or any other person on the part of Republic is required in connection
with the execution or delivery by Republic of this Agreement, the performance by
Republic of its obligations under this Agreement or consummation by Republic of
the transactions contemplated by this Agreement.
2.4    Offers to Stakeholders. Neither Republic nor the Company has made any
offers to any other Stakeholder in the restructuring of the Company at a price
per Share that is greater than $0.18.
SECTION 3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to FAPAInvest for the benefit of
FAPAInvest and the Participating Pilots as follows except as set forth in
Schedule 3:
3.1    Authorization; Validity of Agreement. The Company has the requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations under this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated by this Agreement have been duly authorized by, and this Agreement
and each of the transactions contemplated by this Agreement have been validly
approved by, the requisite vote of the Company’s Board of Directors. No other
corporate action or proceeding on the part of the Company is necessary for the
execution and delivery by the Company of this Agreement, the performance by the
Company of its obligations under this Agreement or the consummation by the
Company of the transactions contemplated by this Agreement. This Agreement has
been duly executed and delivered by the Company and, assuming due authorization,
execution and delivery of this Agreement by FAPAInvest and Republic, is a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject, as to enforcement, to (a) applicable
bankruptcy, insolvency, reorganization, moratorium or similar

6

--------------------------------------------------------------------------------




laws now or hereinafter in effect affecting creditors’ rights generally and (b)
general principles of equity.
3.2    No Conflict. The execution and delivery by the Company of this Agreement
does not, and the performance by the Company of its obligations under this
Agreement or the consummation by the Company of any of the transactions
contemplated by this Agreement will not, (a) conflict with, or result in or
constitute any violation or breach of or default under, or give rise (either
with or without due notice or the passage of time or both or the happening or
occurrence of any other event (including through the action or inaction of any
person)) to any right of termination, amendment, cancellation or acceleration of
any obligation to pay or repay with respect to, or result in the loss of any
benefit under, any provision of (i) the articles of incorporation or bylaws of
the Company or (ii) any material indenture, loan agreement, mortgage, guarantee,
other indebtedness, lease or other agreement, contract, instrument, obligation,
understanding or arrangement to which the Company is a party, or by which the
Company may be bound; (b) conflict with, or result in or constitute any
violation of, any award, decision, judgment, decree, injunction, writ, order,
subpoena, ruling, verdict or arbitration award entered, issued, made or rendered
by any federal, state, local or foreign government or any other governmental
entity, or any law, applicable to the Company; (c) result in the creation or
imposition of (or the obligation to create or impose) any Liens on any of the
properties or assets of the Company; or (d) conflict with, or result in or
constitute any violation of, or result in the termination, suspension or
revocation of, any authorization applicable to the Company or to any of its
properties or assets, or result in any other impairment of the rights of the
holder of any such authorization.
3.4    Consents and Approvals. No authorization of or from any governmental
entity or any other person on the part of the Company is required in connection
with the execution or delivery by the Company of this Agreement, the performance
by the Company of its obligations under this Agreement or consummation by the
Company of the transactions contemplated by this Agreement.
SECTION 4.    REPRESENTATIONS AND WARRANTIES OF FAPAINVEST
FAPAInvest hereby represents and warrants to Republic and the Company that
except as set forth in Schedule 4:
4.1    Authorization; Validity of Agreement. FAPAInvest has the requisite
limited liability company power and authority to execute and deliver this
Agreement, to perform its obligations under this Agreement and to consummate the
transactions contemplated by this Agreement. FAPAInvest has taken all requisite
action to, and no other action or proceeding on the part of FAPAInvest is
necessary for, the execution and delivery by FAPAInvest of this Agreement, the
performance by FAPAInvest of its obligations under this Agreement or the
consummation by FAPAInvest of the transactions contemplated by this Agreement.
This Agreement has been duly executed and delivered by FAPAInvest and, assuming
due authorization, execution and delivery of this Agreement by the Company and
Republic, is a valid and binding obligation of FAPAInvest and is enforceable by
the Company and Republic against FAPAInvest in accordance with its terms,
subject, as to enforcement, to (a) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereinafter in effect
affecting creditors’ rights generally and (b) general principles of equity.

7


--------------------------------------------------------------------------------




4.2    Consents and Approvals. No authorization of or from any governmental
entity or any other person on the part of FAPAInvest is required in connection
with the execution or delivery by FAPAInvest of this Agreement, the performance
by FAPAInvest of its obligations under this Agreement or consummation by
FAPAInvest of the transactions contemplated by this Agreement.
SECTION 5.    ADDITIONAL AGREEMENTS
5.1    Board of Directors.
(a)    Upon the closing of an Equity Event, if any, a majority of the Board of
Directors of the Company (the “Board”) shall consist of persons who are
Nonaffiliates, one of whom shall be a representative designated by FAPAInvest
(the “FAPAInvest Director”), and the Company and Republic agree to take all
necessary or desirable actions as may be required under applicable law to cause
such representative designated by FAPAInvest to be elected as a member of the
Board. The FAPAInvest Director shall have the same voting authority as all other
voting members of the Board. Further, Republic and Company shall take such
action as may be necessary to amend the Company’s bylaws to reflect the
foregoing.
(b)    In the event that a vacancy is created at any time by the death,
disability, retirement, resignation or removal (with or without cause) of a
FAPAInvest Director, FAPAInvest shall have the right to designate a replacement
to fill such vacancy, and the Company and Republic shall take all necessary or
desirable actions as may be required under applicable law to cause the
individual designated by FAPAInvest to be elected as a replacement FAPAInvest
Director. Neither the Company nor Republic shall take any action to cause the
removal of a FAPAInvest Director without cause unless the Company is directed to
do so by FAPAInvest, and if the Company is so directed, the Company and Republic
shall take all necessary or desirable actions to effect such removal and to
elect a replacement FAPAInvest Director.
(c)    The Company agrees to pay each FAPAInvest Director compensation at least
as favorable as compensation paid to other Board members for, and to reimburse
each FAPAInvest Director for all reasonable and documented out-of-pocket
expenses incurred in connection with, the performance of his or her duties as a
director of the Company, including reasonable and documented out-of-pocket
expenses incurred in attending meetings of the Board or any committee thereof,
and each FAPAInvest Director shall be entitled to indemnification arrangements
and director and officer insurance coverage equivalent to such arrangements and
insurance coverage as is applicable to all non-employee directors of the Company
or which all non-employee directors of the Company are entitled or receive.
SECTION 6.    CONDITIONS
6.1    Conditions to the Investment. As set forth in Section 1.4, the obligation
of FAPAInvest to make and continue the Investments is subject to satisfaction by
the Company and/or Republic (as applicable) of the conditions set forth in
Paragraph C of the Commercial Agreement, unless waived by FAPAInvest in writing.



8

--------------------------------------------------------------------------------




SECTION 7.    MISCELLANEOUS
7.1    Status Under Code Section 409A. The parties to this Agreement intend that
all payments under this Agreement be paid upon the occurrence of a permissible
payment event specified under Treasury Regulation section 1.409A-3(a) and that
this Agreement thus comply with the Code and this Agreement should be
interpreted accordingly. Specifically, payments are intended to be paid at a
fixed time specified in this Agreement, or upon the earlier occurrence of an
Equity Event that qualifies as a change in ownership or effective control, or
ownership of a substantial portion of assets, under Treas. Reg. section
1.409A-3(a)(5). Notwithstanding the foregoing, the Participating Pilots shall be
solely responsible for any taxes, acceleration of taxes, interest or penalties
arising under Section 409A of the Code with respect to amounts covered by this
Agreement; and neither the Company, Republic, FAPAInvest nor any of their
affiliates shall have any responsibility with respect thereto.
7.2    Tax Withholding. The Company is authorized to withhold from any payment
under this Agreement, or from any payroll or other payment to a Participating
Pilot, amounts of withholding and other taxes due or potentially payable in
connection with any allocation or payment under this Agreement and to take such
other action as the Company may deem advisable to enable it and/or the
Participating Pilots to satisfy obligations for the payment of withholding taxes
and other tax obligations relating to participation in the payments due under
this Agreement.
7.3    Notices. Unless otherwise provided, any notice required or permitted by
this Agreement shall be in writing and shall be deemed sufficient upon delivery,
when delivered personally or by overnight courier or sent by facsimile or
electronic mail, or 48 hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, and addressed as follows (or
at such other address for a party as shall be specified by like notice):
(i)    in the case of FAPAInvest, to:
9137 East Mineral Circle, Suite 320
Centennial, CO 80112
Attention: Brandt Burns
Email: bburns@mountaincapital.us
Facsimile No.: (303) 544-6046


with a copy to:
Faegre Baker Daniels LLP
3200 Wells Fargo Center
1700 Lincoln Street
Denver, CO 80203-4532
Attention: Douglas R. Wright
Email: douglas.wright@faegreBD.com
Facsimile No.: (303) 607-3600
(ii)     in the case of the Company or Republic, to:

9


--------------------------------------------------------------------------------




Republic Airways Holdings Inc.
8909 Purdue Road, Suite 300
Indianapolis, IN 46268
Attention: President
Email: BBedford@rjet.com
Facsimile No.: (317) 484-4547
with a copy to:
Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, NY 10103
Attention: Gregg J. Berman
Email: GBerman@Fulbright.com
Facsimile No.: (212) 318-3400
7.4    Amendment of this Agreement; Waivers. This Agreement may be amended only
by written amendment executed by FAPAInvest, the Company and Republic. Any term
of this Agreement may be waived only with the written consent of FAPAInvest, the
Company and Republic.
7.5    Interpretation. When a reference is made in this Agreement to Sections,
paragraphs or clauses, such reference shall be to a Section, paragraph or clause
to this Agreement unless otherwise indicated. The words “include,” “includes,”
and “including” when used herein shall be deemed in each case to be followed by
the words “without limitation.” The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement has been negotiated by the
respective parties hereto and their attorneys and the language hereof shall not
be construed for or against any party. The phrases “the date of this Agreement,”
“the date hereof,” and terms of similar import, unless the context otherwise
requires, shall be deemed to refer to June 1, 2012. The words “hereof,”
“herein,” “herewith,” “hereby” and “hereunder” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.
7.6    Fee and Expenses. Each party shall pay all costs and expenses incurred by
it in connection with the execution and delivery of this Agreement and the
transactions contemplated hereby, including fees of legal counsel.
7.7    Further Assurances. Each party to this Agreement shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such agreements, certificates, instruments and documents
as the other party hereto may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
7.8    Employment and Other Rights. Neither the Agreement nor any action taken
hereunder shall be construed as giving any Participating Pilot the right to
continue in the employ or service of the Company, or as interfering in any way
with the right of the Company to terminate

10

--------------------------------------------------------------------------------




any Participating Pilot’s employment or service at any time.
7.9    Unfunded Arrangement. The arrangement created by this Agreement shall be
unfunded, and the Company shall not be required to segregate any assets that may
at any time be represented by interests in the arrangement created by this
Agreement. Neither FAPAInvest nor any Participating Pilot shall, by virtue of
this Agreement, have any interest in any specific assets of the Company.
7.10    Other Benefit and Compensation Programs. Payments received by a
Participating Pilot pursuant to this Agreement shall not be treated as a part of
such Participating Pilot’s regular recurring compensation for purposes of the
determination of benefits under any other employee benefit plan, contract or
similar arrangement provided by the Company unless expressly so provided by such
other plan, contract or arrangement, or unless the Company expressly determines
otherwise.
7.11    Third Party Beneficiaries. The Participating Pilots are third-party
beneficiaries of this Agreement and have the right to enforce FAPAInvest’s
rights and remedies hereunder. Nothing contained in this Agreement, expressed or
implied, is intended to confer upon any person other than the parties hereto,
the Participating Pilots and their respective permitted successors and assigns
any benefit, right or remedy.
7.12    Interests Not Transferable; Assignment by the Parties; Business
Transactions. A Participating Pilot’s right or interest in this Agreement or any
payment due under this Agreement, may not be transferred by the Participating
Pilot except upon his/her death by laws of descent and distribution, and shall
not otherwise be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any such attempted
action shall be void. This Agreement shall not be assignable by operation of law
(other than to a successor or in connection with a merger, consolidation or
similar transaction) or otherwise (any attempted assignment in contravention
hereof being null and void); provided that FAPAInvest may assign all or part of
its rights and obligations under this Agreement, but only if the transferee
agrees in writing for the benefit of the Company and Republic (with a copy
thereof to be furnished to the Company and Republic) to be bound by the terms of
this Agreement (any such transferee shall be included in the term “FAPAInvest”).
If during the term of this Agreement, the Company and Republic cease to be part
of a controlled group of businesses under Section 414(b) or (c) of the Code, all
obligations of the Company and Republic under this Agreement shall continue as
an obligation of the Company and all references to Republic in this Agreement
thereafter shall be disregarded.
7.13    Entire Agreement. This Agreement, the Commercial Agreement and all other
documents required to be delivered pursuant hereto (together with any necessary
reference to the terms of LOA 67) constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
documents, agreements and understandings, both written and verbal, among the
parties with respect to the subject matter hereof and the transactions
contemplated hereby.
7.14    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, then, if possible, such
illegal, invalid or unenforceable provision shall be modified to such extent as
is necessary to comply with such present or future

11


--------------------------------------------------------------------------------




laws and such modification shall not affect any other provision hereof; provided
that if such provision may not be so modified such illegality, invalidity or
unenforceability shall not affect any other provision, but this Agreement shall
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.
7.15    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware applicable to contracts made
and to be performed wholly within said State, without giving effect to the
conflict of laws principles thereof.
7.16    Dispute Resolution. Any dispute arising under this Agreement shall be
handled in accordance with the dispute resolution process agreed to between
FAPAInvest and the Company; provided, that, if FAPAInvest and the Company cannot
agree on a dispute resolution process within thirty (30) days of either party
notifying the other party in writing of the existence of a dispute hereunder,
all parties reserve the right to pursue any and all remedies as may be available
under applicable law.
7.17    Injunctive Relief. The parties agree that their remedies at law in the
event of any default or threatened default by the other parties in the
performance of or compliance with any of the terms of this Agreement are not and
will not be adequate to the fullest extent permitted by law, and that such terms
may be specifically enforced by a decree for the specific performance of any
agreement contained herein or by an injunction against a violation of any of the
terms hereof or otherwise without FAPAInvest, the Company or Republic having to
prove actual damage or post any bond or other security.
7.18    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to each of the other parties, it being understood that
all parties need not sign the same counterpart.
[Signature Page Follows]



12

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
FRONTIER AIRLINES, INC.


By:/s/ Timothy P. Dooley
    Name: Timothy P. Dooley
    Title: SVP, CFO


REPUBLIC AIRWAYS HOLDINGS INC.


By:/s/ Timothy P. Dooley
    Name: Timothy P. Dooley
    Title: SVP, CFO


FAPAINVEST, LLC, as agent for Participating Pilots


By:/s/ Brandt Burns
    Name: Brandt Burns
    Title: Manager








--------------------------------------------------------------------------------


Schedule 1.1(b)
Schedule of Investments


 
2011


2012
2013
2014
2015
2016
2017
 
 
July Snapback Avoidance
1.3


2.7
2.7
2.7
2.7
-
-
 
 
Jan 2012 Snapback Avoidance
 
3.6
3.6
3.6
3.6
3.6
-
 
 
2.0% One-Year Freeze
0.9


1.8
1.8
1.8
0.9
-
-
 
 
 
401K
 
 
 
 
 
 
 
 
 
—


2H 2011
1.9


 
 
 
 
 
 
 
 
0.03


2012
 
1.5
 
 
 
 
 
 
 
0.03


2013
 
 
1.5
 
 
 
 
 
 
0.04


2014
 
 
 
0.8
 
 
 
 
 
0.05


2015
 
 
 
 
-
-
-
 
 
 
Sick Pay Adjustment
0.9


0.9
0.9
0.9
0.9
-
-
 
 
Vacation
-


1.6
1.6
1.6
1.6
-
-
 
 
Total Savings:
5.0


12.0
12.0
11.3
9.6
3.6
-
 
 
Discount Rate
0.15


 
 
 
 
 
 
 
 
NPV of Savings:
5.0


10.5
9.1
7.4
5.5
1.8
-
39.3


Total NPV
 
 
 
 
 
Equity Conversion:
0.18


 
 
 
 
 
 
First Dollar Equity Value:
$
7.07


Million







--------------------------------------------------------------------------------


Schedule 1.3
Illustrative Section 1.3 Events
(a)    No Equity Event by 2014. If no Equity Event occurs on or before December
31, 2014, on the 2015 Payment Date the Company shall pay to the Participating
Pilots, in accordance with the Allocation Schedule, in cash the Net Value
attributable to all Units that have vested through December 31, 2014.
(b)    409A PE Event by 2014 and No Other Events Thereafter. If one or more
Equity Events that are Private Equity Events (as defined in Section 1.3(b)(i))
occurs on or prior to December 31, 2014 that are 409A Events (a “409A PE
Event”), and no other events occur prior to December 31, 2016, the Company shall
pay to the Participating Pilots, in accordance with the Allocation Schedule, in
cash (i) on the date of the closing of the Private Equity Event, the lesser of
the Net Value attributable to all Units that have vested through such date or
$1,768,000; (ii) on the 2015 Payment Date, an additional amount, if any (but not
less than zero), equal to the 2014 Valuation (as such term is defined below)
multiplied by the 2015 Payment Percentage (as such term is defined below); and
(iii) on the 2017 Payment Date, an additional amount, if any (but not less than
zero), equal to the 2016 Valuation (as such term is defined below) multiplied by
the 2017 Payment Percentage (as such term is defined below), determined as
follows:    
(x)    (A) The percentage of FAPAInvest’s ownership of the Company as of
December 31, 2014 shall be determined by dividing the Net Value attributable to
all Units that have vested through December 31, 2014 by the valuation of the
Company upon the occurrence of the first Private Equity Event as adjusted to
deduct the percentage attributable to the cash paid in (b)(i) above (the “2015
Payment Percentage”). Such valuation shall be the fair market value of the
Company based on the total investment (including debt incurred, paid or assumed
by the Company or assumed by the investors) of the parties triggering the first
Private Equity Event.
(B) The percentage of FAPAInvest’s ownership of the Company as of December 31,
2016 shall be determined by dividing the Net Value attributable to all Units
that have vested from January 1, 2015 through December 31, 2016 by the valuation
of the Company upon the occurrence of the first Private Equity Event (the “2017
Payment Percentage”). Such valuation shall be the fair market value of the
Company based on the total investment (including debt incurred, paid or assumed
by the Company or assumed by the investors) of the parties triggering the first
Private Equity Event.
(y)    A valuation of the Company shall be computed as of December 31, 2014 (the
“2014 Valuation”) or as of December 31, 2016 (the “2016 Valuation”). Unless the
Company and FAPAInvest agree upon a valuation, such valuation shall be a
valuation determined by an accounting firm, valuation firm or other firm
providing similar valuation services that is of recognized standing nationally
in the United States (each such firm, a “Valuation Firm”) and engaged by the
Company and agreed to by FAPAInvest; provided that if the Company and FAPAInvest
cannot agree on a Valuation Firm, FAPAInvest shall select and engage a second
Valuation Firm. Each Valuation Firm shall deliver its written determination of
the Company’s fair market value as of December 31, 2014 or as of December 31,
2016, as the case may be (the “Valuation”) to both


--------------------------------------------------------------------------------


the Company and FAPAInvest within thirty (30) days of being retained. The
Valuation of the Company or, if there are two Valuations the average of the two
Valuations of the Company, shall be the final 2014 Valuation or 2016 Valuation
of the Company and shall be final and binding upon all parties hereto. The
Company and FAPAInvest shall bear the expenses and fees of the Valuation Firm
engaged by them in providing such Valuation.
(c)    Non-409A PE Event by 2014 and No Other Events Thereafter. If one or more
Equity Events that are Private Equity Events occurs on or prior to December 31,
2014 that are Non-409A Events (a “Non-409A PE Event”), and no other events occur
prior to December 31, 2016, the Company shall pay to the Participating Pilots,
in accordance with the Allocation Schedule, in cash (i) on the 2015 Payment
Date, an amount, if any (but not less than zero), equal to the 2014 Valuation
multiplied by a fraction, the numerator of which is $5,760,000 and the
denominator of which is the valuation of the Company upon the occurrence of the
first Private Equity Event; and (ii) on the 2017 Payment Date, an additional
amount, if any (but not less than zero), equal to the 2016 Valuation multiplied
by the 2017 Payment Percentage.
(d)    409A IPO by 2014 and No Other Events Thereafter. If an Equity Event that
is a Public Offering (as defined in Section 1.3(b)(ii)) occurs prior to December
31, 2014 that is a 409A Event (a “409A IPO”), and no other events occur prior to
December 31, 2016, the Company shall issue and deliver to the Participating
Pilots, in accordance with the Allocation Schedule, (i) on the date of the
closing of the 409A IPO, Shares registered with the SEC equal to the Net Value
attributable to all Units that have vested through the date of closing of the
409A IPO, (ii) on the 2015 Payment Date, Shares registered with the SEC equal to
the Net Value attributable to all Units that have vested from the date of
closing of the 409A IPO through December 31, 2014, and (iii) on the 2017 Payment
Date, Shares registered with the SEC equal to the Net Value attributable to all
Units that have vested from January 1, 2015 through December 31, 2016. The
number of Shares to be issued to the Participating Pilots shall be equal to the
Net Value divided by the per Share public offering price for the 409A IPO.
Notwithstanding the foregoing, if the Shares are not traded on an exchange or
over-the-counter market as of a Payment Date or the Company cannot otherwise
deliver registered shares at the time of the 409A IPO despite commercially
reasonable efforts to do so, the Company shall, in lieu of issuing Shares to the
Participating Pilots, pay to the Participating Pilots an amount equal to the
fair market value of the Shares as reasonably determined by the Board of
Directors of the Company without minority or marketability discounts. The
Company shall provide FAPAInvest with a notice of such fair market value
promptly upon determination along with reasonable documentation supporting such
determination. FAPAInvest shall have ten (10) days to object to such fair market
value determination. If FAPAInvest does not object to such determination within
such ten (10) day period, such determination shall be final and binding upon
FAPAInvest and the Participating Pilots. If FAPAInvest objects to such
determination, the Company and FAPAInvest shall meet to attempt to resolve
issues regarding the fair market value determination. If the Company and
FAPAInvest are unable to resolve such issues within thirty (30) days of the
Company’s receipt of FAPAInvest’s objection, the Company and FAPAInvest shall
engage in the process regarding engagement of a Valuation Firm as set forth in
Section 1.3(b)(y), and such Valuation Firm(s) shall determine fair market value.
    (e)    Non-409A IPO by 2014 and No Other Events Thereafter. If an Equity
Event


--------------------------------------------------------------------------------


that is a Public Offering occurs prior to December 31, 2014 that is a Non-409A
Event (a “Non-409A IPO”), and no other events occur prior to December 31, 2016,
(i) on the 2015 Payment Date, the Company shall pay to the Participating Pilots,
in accordance with the Allocation Schedule, in cash an amount, if any (but not
less than zero), equal to the 2014 Valuation multiplied by a fraction, the
numerator of which is $5,760,000 and the denominator of which is the valuation
of the Company upon the occurrence of the Non 409A IPO, and (ii) on the 2017
Payment Date, an additional amount, if any (but not less than zero), equal to
the 2016 Valuation multiplied by the 2017 Payment Percentage.
(f)    409A PE Event by 2014 and 409A IPO By 2014. If an Equity Event that is a
409A PE Event occurs on or prior to December 31, 2014, and thereafter a 409A IPO
occurs prior to December 31, 2014, and no other events occur prior to December
31, 2016, (i) the Company shall pay to the Participating Pilots, in accordance
with the Allocation Schedule, in cash on the date of the closing of the 409A PE
Event, the lesser of the Net Value attributable to all Units that have vested
through such date or $1,768,000, and (ii) the Company shall issue and deliver to
the Participating Pilots, in accordance with the Allocation Schedule, (x) on the
date of the closing of the 409A IPO, Shares registered with the SEC equal to the
Net Value attributable to all Units that have vested after the date of closing
of the Private Equity Event through the date of closing of the 409A IPO plus an
amount, if any, equal to the difference between the Net Value attributable to
all Units that have vested through the date of the closing of the 409A PE Event
and $1,768,000 (the “Residual Net Value”), (y) on the 2015 Payment Date, Shares
registered with the SEC equal to the Net Value attributable to all Units that
have vested from the date of closing of the 409A IPO through December 31, 2014,
and (z) on the 2017 Payment Date, Shares registered with the SEC equal to the
Net Value attributable to all Units that have vested from January 1, 2015
through December 31, 2016. The number of Shares to be issued to the
Participating Pilots in (ii) above shall be equal to the amount determined in
(ii) above divided by the per Share public offering price for the 409A IPO.
Notwithstanding the foregoing, if the Shares are not traded on an exchange or
over-the-counter market as of a Payment Date or the Company cannot otherwise
deliver registered shares at the time of the 409A IPO despite commercially
reasonable efforts to do so, the Company shall, in lieu of issuing Shares to the
Participating Pilots, pay to the Participating Pilots an amount equal to the
fair market value of the Shares as reasonably determined by the Board of
Directors of the Company without minority or marketability discounts. The
Company shall provide FAPAInvest with a notice of such fair market value
promptly upon determination along with reasonable documentation supporting such
determination. FAPAInvest shall have ten (10) days to object to such fair market
value determination. If FAPAInvest does not object to such determination within
such ten (10) day period, such determination shall be final and binding upon
FAPAInvest and the Participating Pilots. If FAPAInvest objects to such
determination, the Company and FAPAInvest shall meet to attempt to resolve
issues regarding the fair market value determination. If the Company and
FAPAInvest are unable to resolve such issues within thirty (30) days of the
Company’s receipt of FAPAInvest’s objection, the Company and FAPAInvest shall
engage in the process regarding engagement of a Valuation Firm as set forth in
Section 1.3(b)(y), and such Valuation Firm(s) shall determine fair market value.
(g)    Non-409A PE Event by 2014 and Non-409A IPO By 2014. If an Equity Event
that is a Non-409A PE Event occurs on or prior to December 31, 2014, and
thereafter a


--------------------------------------------------------------------------------


Non-409A IPO occurs prior to December 31, 2014, and no other events occur prior
to December 31, 2016, (i) on the 2015 Payment Date, the Company shall issue and
deliver to the Participating Pilots, in accordance with the Allocation Schedule,
Shares registered with the SEC equal to the Net Value attributable to all Units
that have vested through December 31, 2014, and (ii) on the 2017 Payment Date,
the Company shall issue and deliver to the Participating Pilots, in accordance
with the Allocation Schedule, Shares registered with the SEC equal to the Net
Value attributable to all Units that have vested from January 1, 2015 through
December 31, 2016. The number of Shares to be issued to the Participating Pilots
in (i) above shall be equal to the Net Value determined in (i) divided by the
lesser of (x) the per Share public offering price for the Non-409A IPO or (y)
the average closing price of the Shares for December 2014 on the exchange or
over-the-counter market on which the Shares are traded and in (ii) above shall
be equal to the Net Value determined in (ii) divided by the per Share public
offering price for the Non-409A IPO. Notwithstanding the foregoing, if the
Shares are not traded on an exchange or over-the-counter market as of a Payment
Date or the Company cannot otherwise deliver registered shares at the time of
the 409A IPO despite commercially reasonable efforts to do so, the Company
shall, in lieu of issuing Shares to the Participating Pilots, pay to the
Participating Pilots an amount equal to the fair market value of the Shares as
reasonably determined by the Board of Directors of the Company without minority
or marketability discounts. The Company shall provide FAPAInvest with a notice
of such fair market value promptly upon determination along with reasonable
documentation supporting such determination. FAPAInvest shall have ten (10) days
to object to such fair market value determination. If FAPAInvest does not object
to such determination within such ten (10) day period, such determination shall
be final and binding upon FAPAInvest and the Participating Pilots. If FAPAInvest
objects to such determination, the Company and FAPAInvest shall meet to attempt
to resolve issues regarding the fair market value determination. If the Company
and FAPAInvest are unable to resolve such issues within thirty (30) days of the
Company’s receipt of FAPAInvest’s objection, the Company and FAPAInvest shall
engage in the process regarding engagement of a Valuation Firm as set forth in
Section 1.3(b)(y), and such Valuation Firm(s) shall determine fair market value.
(h)    409A PE Event by 2014 and 409A IPO after 2014 and Before 2017. If an
Equity Event that is a 409A PE Event occurs on or prior to December 31, 2014,
and thereafter a 409A IPO occurs after December 31, 2014 and prior to December
31, 2016, and no other events occur prior to December 31, 2016, (i) the Company
shall pay to the Participating Pilots, in accordance with the Allocation
Schedule, in cash (x) on the date of the closing of the 409A PE Event, the
lesser of the Net Value attributable to all Units that have vested through such
date or $1,768,000, and (y) on the 2015 Payment Date, an additional amount, if
any (but not less than zero), equal to the 2014 Valuation multiplied by the 2015
Payment Percentage, and (ii) the Company shall issue and deliver to the
Participating Pilots, in accordance with the Allocation Schedule, (x) on the
date of the closing of the 409A IPO, Shares registered with the SEC equal to the
Net Value attributable to all Units that have vested from January 1, 2015
through the date of closing of the 409A IPO, and (y) on the 2017 Payment Date,
Shares registered with the SEC equal to the Net Value attributable to all Units
that have vested from the date of the closing of the 409A IPO through December
31, 2016. The number of Shares to be issued to the Participating Pilots in (ii)
above shall be equal to the amount determined in (ii) above divided by the per
Share public offering price for the 409A IPO. Notwithstanding the foregoing, if
the Shares are not traded on an exchange or over-the-counter market as of a
Payment Date or the Company cannot otherwise deliver registered shares at the
time of the 409A IPO despite


--------------------------------------------------------------------------------


commercially reasonable efforts to do so, the Company shall, in lieu of issuing
Shares to the Participating Pilots, pay to the Participating Pilots an amount
equal to the fair market value of the Shares as reasonably determined by the
Board of Directors of the Company without minority or marketability discounts.
The Company shall provide FAPAInvest with a notice of such fair market value
promptly upon determination along with reasonable documentation supporting such
determination. FAPAInvest shall have ten (10) days to object to such fair market
value determination. If FAPAInvest does not object to such determination within
such ten (10) day period, such determination shall be final and binding upon
FAPAInvest and the Participating Pilots. If FAPAInvest objects to such
determination, the Company and FAPAInvest shall meet to attempt to resolve
issues regarding the fair market value determination. If the Company and
FAPAInvest are unable to resolve such issues within thirty (30) days of the
Company’s receipt of FAPAInvest’s objection, the Company and FAPAInvest shall
engage in the process regarding engagement of a Valuation Firm as set forth in
Section 1.3(b)(y), and such Valuation Firm(s) shall determine fair market value.
    
(i)    Change in Control Transaction for Cash—Share Settlement. If an Equity
Event that is a Change in Control Transaction (as defined in Section
1.3(b)(iii)) for cash occurs at any time after a 409A IPO or Non-409A IPO and
prior to a Payment Date and at such time the Participating Pilots are entitled
hereunder to receive Shares for vested Units but have not received such Shares
(“Unissued Shares”) due to the requirement that Shares be issued on a Payment
Date, the Company shall pay to the Participating Pilots, in accordance with the
Allocation Schedule and in lieu of the amounts otherwise payable in respect of
such vested Units, cash on the date of closing of the Change in Control
Transaction in an amount equal to the amount that would have been payable to the
Participating Pilots in connection with the Change in Control Transaction if the
Unissued Shares attributable to such vested Units had been owned by the
Participating Pilots as of such date, and the applicable provisions of Section
1.3 and Schedule 1.3 shall otherwise continue to apply thereafter. The number of
Unissued Shares shall be equal to the Net Value divided by the per Share public
offering price for the IPO.
(j)    Change in Control Transaction for Cash—Cash Settlement. If an Equity
Event that is a Change in Control Transaction for cash occurs at any time after
a 409A PE Event or Non-409A PE Event and prior to a Payment Date and at such
time the Participating Pilots are entitled to receive cash for vested Units but
have not received such cash due to the requirement that cash be paid on a
Payment Date, the Company shall pay to the Participating Pilots, in accordance
with the Allocation Schedule, in cash on the date of closing of the Change in
Control Transaction an amount equal to (i) the valuation of the Company as of
the date of the Change in Control Transaction multiplied by (A) if such closing
occurs prior to December 31, 2014, (x) the 2015 Payment Percentage times (y) the
Net Value attributable to all Units that have vested through the date of the
Change in Control Transaction, divided by the Net Value attributable to all
Units that have vested through December 31, 2014 or (B) if such closing occurs
after December 31, 2014, the 2017 Payment Percentage, adjusted to the date of
closing of the Change in Control Transaction, and the applicable provisions of
Section 1.3 and Schedule 1.3 shall otherwise continue to apply thereafter.
(k)    Change in Control Transaction for Stock. If an Equity Event that is a
Change in Control Transaction for stock occurs at any time on or before December
31, 2014 and such stock is registered with the SEC, the Participating Pilots
shall be entitled to receive registered stock on


--------------------------------------------------------------------------------


substantially the same terms and conditions as are set forth in subsection (d)
above as if the Change in Control Transaction was a 409A IPO.


--------------------------------------------------------------------------------


Illustrative Section 1.3 Calculations


(a)    No Equity Event by 2014.


Total Investment Value as of December 31, 2014: $32,000,000
Net Value for all Units Vested as of December 31, 2014 Paid in Cash to
Participating Pilots on or about January 2015: $5,760,000


(b)    409A PE Event by 2014 and No Other Events Thereafter.    


Assume 409A PE Event closing on December 31, 2012.
Net Value for all Units Vested as of December 31, 2014: $5,760,000
Net Value for all Units Vested from January 1, 2015 through December 31, 2016:
$1,314,000


Assume valuation of the Company upon the occurrence of the 409A PE
Event=$100,000,000, resulting in 2015 Payment Percentage, prior to adjustment,
of 5.760% and 2017 Payment Percentage of 1.314%
Assume 2014 Valuation of $150,000,000 and 2016 Valuation of $200,000,000.
Assume that the amount of cash paid in (i) below ($1,768,000) equates to
approximately 1.7%.


(i) Total Investment Value as of December 31, 2012: $15,500,000
Net Value for all Units Vested as of December 31, 2012: $2,790,000
Amount Paid in Cash to Participating Pilots at 409A PE Event closing: $1,768,000


(ii) Amount Paid in Cash to Participating Pilots on or about January 2015:
$150,000,000 x approximately 4%= $6,000,000


(iii) Final Payment to Participating Pilots on or about January 2017:
$200,000,000 x 1.314%=$2,628,000


(c)     Non-409A PE Event by 2014 and No Other Events Thereafter.


Assume Non-409A PE Event closing on December 31, 2012.
Net Value for all Units Vested as of December 31, 2014: $5,760,000Net Value for
all Units Vested from January 1, 2015 through December 31, 2016: $1,314,000




Assume valuation of the Company upon the occurrence of the Non-409A PE
Event=$100,000,000, resulting in payment percentage for payment in January 2015
of 5.760% ($5,760,000/$100,000,000) and a 2017 Payment Percentage of 1.314%
($1,314,000/$100,000,000).
Assume 2014 Valuation of $150,000,000 and 2016 Valuation of $200,000,000.




(i) Amount Paid in Cash to Participating Pilots on or about January 2015:
$150,000,000 x


--------------------------------------------------------------------------------


5.760%= $8,640,000


(ii) Final Payment to Participating Pilots on or about January 2017:
$200,000,000 x 1.314%=$2,628,000








(d)    409A IPO by 2014 and No Other Events Thereafter.


Assume 409A IPO closing on December 31, 2012.
Assume per share 409A IPO offering price is $15 per share.


(i) Total Investment Value as of December 31, 2012: $15,500,000
Net Value for all Units Vested as of December 31, 2012: $2,790,000
Number of Shares Issued to Participating Pilots on 409A IPO closing: 186,000


(ii) Investment Value from January 1, 2013 through December 31, 2014:
$16,500,000
Net Value for all Units Vested from January 1, 2013 through December 31, 2014:
$2,970,000
Number of Shares Issued to Participating Pilots on or about January 2015:
198,000


(iii) Investment Value from January 1, 2015 through December 31, 2016:
$7,300,000
Net Value for all Units Vested from January 1, 2015 through December 31, 2016:
$1,314,000
Number of Shares Issued to Participating Pilots on or about January 2017: 87,600




(e)    Non-409A IPO by 2014 and No Other Events Thereafter.




See subsection (c) above.


(f)    409A PE Event by 2014 and 409A IPO By 2014.


Assume 409A PE Event closing on December 31, 2012.
Assume 409A IPO closing on December 31, 2013.
Assume per share 409A IPO offering price is $15 per share.


(i) Total Investment Value as of December 31, 2012: $15,500,000
Net Value for all Units Vested as of December 31, 2012: $2,790,000
Amount Paid to Participating Pilots on 409A PE Event closing: $1,768,000
Residual Net Value: $1,022,000


(ii) Investment Value from January 1, 2013 through December 31, 2013: $9,100,000
Net Value for all Units Vested from January 1, 2013 through December 31, 2013
Plus Residual Net Value: $2,660,000


--------------------------------------------------------------------------------


Number of Shares Issued to Participating Pilots on 409A IPO closing: 177,300


(iii) Investment Value from January 1, 2014 through December 31, 2014:
$7,400,000
Net Value for all Units Vested from January 1, 2014 through December 31, 2014:
$1,332,000
Number of Shares Issued to Participating Pilots on or about January 2015: 88,800


(iv) Investment Value from January 1, 2015 through December 31, 2016: $7,300,000
Net Value for all Units Vested from January 1, 2015 through December 31, 2016:
$1,314,000
Number of Shares Issued to Participating Pilots on or about January 2017: 87,600


(g)    Non-409A PE Event by 2014 and Non-409A IPO By 2014.


Assume Non-409A PE Event closing on December 31, 2012.
Assume Non-409A IPO closing on December 31, 2013.
Assume per share Non-409A IPO offering price is $15 per share.
Assume December 2014 average closing price per share is $12 per share.


(i) Total Investment Value as of December 31, 2014: $32,000,000
Net Value for all Units Vested as of December 31, 2014: $5,760,000
Number of Shares Issued to Participating Pilots on or about January 2015:
480,000


(ii) Investment Value from January 1, 2015 through December 31, 2016: $7,300,000
Net Value for all Units Vested from January 1, 2015 through December 31, 2016:
$1,314,000
Number of Shares Issued to Participating Pilots on or about January 2017: 87,600


(h)    409A PE Event by 2014 and 409A IPO after 2014 and Before 2017.


Assume 409A PE Event closing on December 31, 2012.
Net Value for all Units Vested as of December 31, 2014: $5,760,000
Assume valuation of the Company upon the occurrence of the 409A PE
Event=$100,000,000, resulting in 2015 Payment Percentage of 5.760%
Assume that the amount of cash paid in (i) below ($1,768,000) equates to
approximately 1.7%.


Assume 2014 Valuation of $150,000,000
Assume 409A IPO closing on December 31, 2015.
Assume per share IPO offering price is $15 per share.


(i) Total Investment Value as of December 31, 2012: $15,500,000
Net Value for all Units Vested as of December 31, 2012: $2,970,000
Amount Paid in Cash to Participating Pilots at 409A PE Event closing: $1,768,000


(ii) Amount Paid in Cash to Participating Pilots on or about January 2015:
$150,000,000 x approximately 4%= $6,000,000






--------------------------------------------------------------------------------


(iii) Investment Value from January 1, 2015 through December 31, 2015:
$5,500,000
Net Value for all Units Vested from January 1, 2015 through December 31, 2015:
$990,000
Number of Shares Issued to Participating Pilots on 409A IPO closing: 66,000


(iv) Investment Value from January 1, 2016 through December 31, 2016: $1,800,000
Net Value for all Units Vested from January 1, 2016 through December 31, 2016:
$324,000
Number of Shares Issued to Participating Pilots on or about January 2017: 21,600


(i)    Change in Control Transaction for Cash—Share Settlement.


Assume 409A IPO closing on December 31, 2012.
Assume per share 409A IPO offering price is $15 per share.
Assume “going private” Change in Control Transaction for $20 per share in cash
closing on December 31, 2013.
Net Value for all Units Vested from January 1, 2014 through December 31, 2014:
$1,332,000
Net Value for all Units Vested from January 1, 2015 through December 31, 2016:
$1,314,000
Assume valuation of the Company upon the occurrence of the 409A
IPO=$100,000,000, resulting in 2015 Payment Percentage of 1.332% and 2017
Payment Percentage of 1.314%
Assume 2014 Valuation of $150,000,000 and 2016 Valuation of $200,000,000.


(i) Total Investment Value as of December 31, 2012: $15,500,000
Net Value for all Units Vested as of December 31, 2012: $2,790,000
Number of Shares Issued to Participating Pilots on 409A IPO closing: 186,000


(ii) Investment Value from January 1, 2013 through December 31, 2013: $9,100,000
Net Value for all Units Vested from January 1, 2013 through December 31, 2013:
$1,638,000
Number of Unissued Shares Issuable to Participating Pilots as of December 31,
2013: 109,200
Cash Paid to Participating Pilots on Change in Control Transaction Closing:
$2,184,000
 
(iii) Amount Paid in Cash to Participating Pilots on or about January 2015:
$150,000,000 x 1.332%= $1,998,000


(iv) Final Payment to Participating Pilots on or about January 2017:
$200,000,000 x 1.314%: $2,628,000


(j)    Change in Control Transaction for Cash—Cash Settlement.


Assume 409A PE Event closing on December 31, 2012.
Assume that the amount of cash paid in (i) below ($1,768,000) equates to
approximately 1.7%.
Assume valuation of the Company upon the occurrence of the 409A PE
Event=$100,000,000, resulting in 2015 Payment Percentage of approximately 4%
(5.760%-1.7%) and 2017 Payment Percentage of 1.314%
Assume Change in Control Transaction for cash closing on December 31, 2013.
Assume Change in Control Valuation of $150,000,000.
Net Value of all Units vested through December 31, 2013: $4,428,000; Net Value
of all Units


--------------------------------------------------------------------------------


vested through December 31, 2014: $5,760,000, resulting in Percentage of
Investments Allocable to 2015 Payment Percentage Vested as of Date of Closing of
Change in Control Transaction: 4,428,000/$5,760,000=76.875%
Assume 2014 Valuation of $150,000,000 and 2016 Valuation of $200,000,000.
 
(i) Total Investment Value as of December 31, 2012: $15,500,000
Net Value for all Units Vested as of December 31, 2012: $2,790,000
Amount Paid to Participating Pilots on 409A PE Event closing: $1,768,000


(ii) Change in Control Payment to Participating Pilots in cash on Change in
Control closing: $150,000,000 x 40% x 76.875%: $4,612,500


(iii) Amount Paid in Cash to Participating Pilots on or about January 2015:
$150,000,000 x 4% x 23.125%: $1,387,500


(iv) Final Payment to Participating Pilots on or about January 2017:
$200,000,000 x 1.314%: $2,628,000
  
(k)    Change in Control Transaction for Stock.


See subsection (d) above.




--------------------------------------------------------------------------------


Schedule 2
Litigation styled International Brotherhood of Teamsters, Airline Division v.
Frontier Airlines, et al (U.S. District Court, District of Colorado Civil Action
No. 11-cv-02007) and any other claims by or on behalf of the International
Brotherhood of Teamsters against any of the Company, Republic and FAPAInvest.
Scheduling these matters is made solely for the purposes of disclosure of
potential exceptions to the representations and warranties in this Agreement,
and none of the Company, Republic or FAPAInvest admits any liability in these
matters as a result thereof or otherwise.


--------------------------------------------------------------------------------


Schedule 3
Litigation styled International Brotherhood of Teamsters, Airline Division v.
Frontier Airlines, et al (U.S. District Court, District of Colorado Civil Action
No. 11-cv-02007) and any other claims by or on behalf of the International
Brotherhood of Teamsters against any of the Company, Republic and FAPAInvest.
Scheduling these matters is made solely for the purposes of disclosure of
potential exceptions to the representations and warranties in this Agreement,
and none of the Company, Republic or FAPAInvest admits any liability in these
matters as a result thereof or otherwise.


--------------------------------------------------------------------------------


Schedule 4
Litigation styled International Brotherhood of Teamsters, Airline Division v.
Frontier Airlines, et al (U.S. District Court, District of Colorado Civil Action
No. 11-cv-02007) and any other claims by or on behalf of the International
Brotherhood of Teamsters against any of the Company, Republic and FAPAInvest.
Scheduling these matters is made solely for the purposes of disclosure of
potential exceptions to the representations and warranties in this Agreement,
and none of the Company, Republic or FAPAInvest admits any liability in these
matters as a result thereof or otherwise.




